Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-5, 7-12 and 14-18 allowed.
Referring to claim 1, the prior art of record alone or in combination fail to discloses a suture passing device, comprising: inter alia, the jaw assembly is formed at a distal section of a ribbon, wherein the void is proximal to the suture capturing mechanism when the jaw assembly is in the closed position, wherein the thinned proximal section of the first jaw member comprises a first thinned proximal section, wherein the second jaw member comprises a second thinned proximal section, and wherein the void is defined between the first thinned proximal section and the second thinned proximal section.
Referring to claim 9, the prior art of record alone or in combination fail to discloses a suture passing device, comprising: inter alia, the jaw assembly comprising a first jaw member and a second jaw member, the first jaw member and the second jaw member being movable with respect to each other between a closed position and an open position, the jaw assembly comprising a suture capturing mechanism; wherein the jaw assembly is formed at a distal section of a ribbon; and wherein the ribbon comprises a cutout proximal to the suture capturing mechanism.
Referring to claim 15, the prior art of record alone or in combination fail to discloses a suture passing device, comprising: inter alia, a ribbon housed within the shaft and including a jaw assembly at a distal section, the jaw assembly comprising a first jaw member and a second jaw member, the first jaw member and the second jaw member being movable with respect to each other between a closed position and an open position, the jaw assembly comprising a suture capturing mechanism, the ribbon comprising a void proximal to the suture capturing mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771